Citation Nr: 9932319	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the knees.  

2.  Entitlement to service connection for a claimed heart 
disorder.  




REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In October 1994 and March 1999, this case was remanded for 
additional development of the record.  



FINDINGS OF FACT

The veteran's claim of service connection for arthritis of 
the knees is plausible and capable of substantiation.  





CONCLUSION OF LAW

A well-grounded claim of service connection for arthritis of 
the knees has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The veteran contends that he suffers from arthritis of his 
knees as secondary to his service-connected rheumatic fever.  

The veteran was initially afforded a VA examination as to 
this issue in March 1985.  At that time, he was diagnosed as 
having degenerative arthritis of both knees; however, no 
opinion was rendered as to etiology.  

In support of his claim, the veteran submitted statements 
from three private physicians.  Larry Jennings, D.O., noted 
in a statement dated in July 1992, that subsequent to the 
veteran's bout of rheumatic fever in service in 1945, which 
included symptoms of fever and swollen joints, he had 
continued to experience arthritis involving his hands, knees, 
left foot and ankles.  It was Dr. Jennings opinion that the 
veteran's present condition was partially related to joint 
damage incurred in 1945.  A subsequent statement prepared by 
Dr. Jennings and dated in July 1996, noted that the veteran's 
degenerative arthritis "definitely could have been related 
to his rheumatic fever" in service.  

Dr. Newbern in a statement dated in September 1992 concluded 
that the veteran did, indeed, have changes consistent with 
degenerative arthritis of his knees, left worse than right; 
however, he further explained that while, theoretically, his 
transient episode of arthritis in service could have caused 
some early damage to the cartilage which was then halted by 
resolution of the inflammatory process, it was not possible 
for him to state whether there was a cause and effect 
relationship between the present knee condition and the 
earlier episode of arthritis.  

Meanwhile, in office notes dated in September 1992, W.P. 
Ashford, M.D., noted that it was his impression that the 
veteran's rheumatic fever had aggravated and accelerated his 
degenerative arthritis and that the two entities were 
probably related.  

As noted hereinabove, in October 1994, the veteran's claim 
was remanded for additional development of the record to 
include a VA examination by a rheumatologist in order to 
determine the nature and likely etiology of any arthritic 
changes of the knee.  

In response to the above remand, a review of the veteran's 
records was undertaken by the Chief Rheumatologist at the 
Little Rock VA Medical Center.  According to the reviewing 
physician, it was clear from the veteran's records that he 
did not have rheumatoid arthritis.  As for the veteran's 
current diagnosis of degenerative joint disease, he explained 
that it would be speculative to attribute such condition to 
his rheumatic fever and that, in his opinion, the presumed 
rheumatic fever did not cause this condition.  

Subsequently, the veteran was afforded a VA examination in 
December 1997.  At that time, the examining physician noted 
that it was impossible to determine at present whether the 
veteran had, in fact, had rheumatic fever in service.  He 
explained that rheumatic fever was generally associated with 
acute polyarthritis which could recur, and in a small 
percentage of patients, a so-called Jaccoud's arthropathy 
which had been mostly described in the hands.  In his 
opinion, the veteran's knee problems were more consistent 
with degenerative joint disease which was quite prevalent in 
his age group.  He concluded that it was uncertain whether 
there was any connection between the veteran's rheumatic 
fever in service and the present degenerative joint disease.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a arthritis 
involving the knees is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In the present case, in light of the conflicting evidence, it 
is unclear from this record whether the veteran does, in 
fact, suffer from arthritis of the knees due to or aggravated 
by his service-connected rheumatoid arthritis or other 
disease or injury which was incurred in or aggravated by 
service.  

Hence, the Board finds that further development is indicated 
to include the association with the claims file of all 
records of treatment or evaluation of his knees, would 
materially assist in the adjudication of the veteran's claim.  



ORDER

As a well-grounded claim of service connection for arthritis 
of the knees has been submitted, the appeal to this extent is 
allowed, subject to the discussion hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, all pertinent treatment records should be obtained 
for review in connection with appellate consideration of the 
veteran's claim.  Thus, all medical records including any 
other supporting opinion or evidence from Drs. Jennings, 
Newbern and Ashford should be requested by the RO.  

As regards the veteran's claim of service connection for a 
heart condition, by letter dated in January 1999, the 
veteran's representative forwarded copies of portions of the 
"Principles of Internal Medicine" pertaining to subsequent 
cardiac developments related to rheumatic heart disease to 
the RO; this evidence was not accompanied by a waiver of RO 
consideration.  

In addition, the veteran should be instructed to submit all 
medical evidence which supports his lay assertions that he 
has current heart disability due to the episode of rheumatic 
fever treated in service.  Thus, it must be referred back to 
the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) 
(1999).  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed heart disease and arthritis 
of the knees since service.  This should 
include all records and additional 
material or opinion from Drs. Jennings, 
Newbern and Ashford to support the 
veteran's claim of service connection for 
arthritis of the knees.  The veteran 
should be instructed to submit all 
medical evidence to support his 
assertions that he has current heart 
disability due the episode of rheumatic 
fever treated in service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request and 
associate them with the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims to include initial 
consideration of the evidence submitted 
by the veteran in February 1999 and any 
other additional evidence submitted 
subsequent thereto.  All indicated 
development should be undertaken in this 
regard.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






